McCALEB, Justice
(dissenting).
I am in accord with the majority view that the property herein foreclosed on was community property and that, therefore, the wife was without right to encumber it during the existence of the marriage. But these findings do not resolve the issue presented on this appeal. The issue is — does the wife, who has mortgaged community property standing in her name, have the right to enjoin the writ of executory process on the ground that’ she was without authority to bind the property for her debt ? This question was squarely answered in the negative in Kremp v. Dorsey, 12 Orleans App. 266, a case involving a state of facts practically identical with those presented here..
Not only am I in agreement with the reasoning of the Kremp case but I also entertain a strong conviction that a married *326woman, who has obtained money on the security of community property, should not be permitted to employ the equitable process of injunction for the purpose of defeating her creditor in a foreclosure proceeding on the ground that she was without authority to mortgage the property for her debt.
Furthermore, apart from any equitable considerations, it is clear that the mortgage is valid insofar as it affects the community interest of the wife as she acquired, upon the death of her husband, legal title to an undivided one-half interest in the property. Therefore, although she was without right to encumber the property during the existence of the community, the mortgage is nonetheless valid as to her present interest under the doctrine of after-acquired title.
I respectfully dissent.